Title: To George Washington from Callohill Mennis, 2 June 1797
From: Mennis, Callohill
To: Washington, George



Sir,
Soldier’s-rest, Bedford county, 2d June 1797

Such a length of time having elapsed since I had the pleasure of seeing you last, that I shou’d not be in the least surprised, if you

had entirely forgotten that you ever had such an officer as myself under your command in the late continental army. But were I to be assured that I still lived in the remembrance of my old commander, the reflection wou’d communicate to me the most pleasing & agreeable sensations imaginable.
Yet highly as I honor & venerate your person & character, Sir, and as much as I conceive myself to be bound to you in gratitude in common with every real American, for the eminent services which you have rendered our country, both as a consummate general and as an enlightened statesman, and also as much as I wish at all times to hear of your tranquillity & happiness, I shou’d scarcely have taken the liberty of troubling you with a perusal of this letter, were it not that I had a favour to solicit of you in behalf of a particular friend; and perhaps the present situation of our affairs may be a sufficient apology for my doing so. In thus applying myself to you, I shou’d naturally have approached you with a kind of awe & diffidence, were I not assured that the name of an old soldier, and the recollection of the many dangers which such as he have shared with you in the glorious struggle for liberty, intitled him to draw towards you with a manly confidence of meeting with an ingenuous friend.
As there appears at present to be the great probability (which Heaven avert!) of our entering into a war with the republick of France, I wou’d beg leave to recommend to your patronage Mr Hum[phre]y Brooke, son of the late Col. Robert Brooke, of the county of King-William, a young gentleman of merit & abilities, and one who has been always firmly attached to the government & constitution of his country. He is very desirous of entering into the service of the United States in the capacity of captain of marines, on board one of the frigates to be fitted out by congress. I flatter myself, Sir, that the young gentleman will upon every proper occasion support the character of an American officer with becoming dignity & spirit; and that any steps which you may please to take in recommending him to the notice of the executive will ever be most gratefully acknowledged by him, as it ever will be by, Illustrious Sir, Your most obt servt

Callohill Mennis

